PD-0774-15
                                      IN THE

                          TEXAS COURT of CRIMINAL APPEALS

                                   AUSTIN, TEXAS

                                         §
                                         §         FIFTH COURT OF APPEALS
       Israel Jose Balderas              §         Cause No. 05-14-00900-CR
               v.
                                         §
                                         §         Trial No. F-1333607-tREGBVED M
    THE STATE OF TEXAS                                                COURT OF GRIPPAL APPEALS

                                                                            JUN 26 2Q15

                     Motion for Suspension of the Rules Under                  _
                T.R.A.P. Rule 2. Suspension of the number of Copies ^&e! AcbfeEPfl^
                         According to T.R.A.P. Rule 9.3 (b)          COURT OF CRIMINAL APPEALS
                                                                              JUN 26 20^5
TO THE HONORABLE JUSTICES OF SAID COURT:

       Nowcomes, Israel J. Balderas, Petitioner Pro-Se in the above styl^eaMosta, Clerk
enumerated causes, and respectfully requests the Court suspend the copy requirement

in this action. In support thereof the Petitioner would show the court the following:

:                                        I.


       The Petitioner is currently incarcerated in the Texas Department of Criminal

Justice at the Mark W. Stiles Unit, 3060 F.M. 3514 Beaumont, Texas 77705.

                                        II.


       As an incarcerated person in the above stated institution, the Petitioner is

not allowed to handle or earn money. He is indigent as shown by his Declaration of

inability to pay.

                                        III.


       The Petitioner does not have acces to copy equipment nor the means of creating

mass quantities of copies. Due to Petitioner's limited resourses he can manage
only a copy for the Court, which he is providing.

                                       PRAYER


       Wherefore premises being considered, Petitioner respectfully prays and requests

that this Honorable Court grant Petitioner's Motion for suspension of the Rules

                                        (1)
and suspend the number of copies he is required to provide, of his Petition for

Discrectionary Review.

                                                  Respectfully Submitted,




                                                 TDCJ-TJr# 1937229
                                                 Mark W. Stiles Unit
                                                 3060 F.M. 3514
                                                 Beaumont, Tx. 77705



                                 DECLARATION

     I hearby declare under perjury the foregoing to be true and correct. Executed

on May 25, 2015.


                                                 Duly Sworn,



                                                  ?rae]Kj. ABalders
                                                 TDCJ-ID #1937229^
                                                 Mark W. Stiles Unit
                                                 3060 F.M. 3514
                                                 Beaumont, Tx. 77705




                                      (2)
SHARON KELLER                   r/.Tmr_ _._, /-!„„ „,T . x             A T.T.T-. a t o                 ABEL ACOSTA
  pressing judge                Court o f Criminal Appeals                                                  clerk
                                      P.O. BOX 12308, CAPITOL STATION                                    (siz^-issi
LAWRENCE E. MEYERS                            ATTCTTM TCYAC78711
CHERYL JOHNSON                                AUS1UN, ItAAS /S/ll                                      S1AN SCHILHAB
MIKE KEASLER                                                                                           GENERAL COUNSEL
                                                                                                         (512)463-1600
BARBARA P. HERVEY
ELS A ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   June 9, 2015

   Israel Balderas #1937229
   Mark Stiles Unit
   3060 FM 3514
   Beaumont, TX 77705



    RE: Trial Court Case # 05-14-00900-CR                 fcl        J> j^j^o               I o ' /*     . r/x v»i



   Dear Mr. Balderas:


   After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals at this time. If you have any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application.

   I am herewith returning your documents.


                                                                         Sincerely,




                                                                         Abel Acosta, Clerk




   AA/kd
   Enclosure


                      Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                         Website www.cca.courts.state.tx.us